Exhibit MATERIAL CHANGE REPORT FORM 51-102F3 ITEM 1 NAME AND ADDRESS OF COMPANY Biovail Corporation 7150 Mississauga Road Mississauga, Ontario L5N 8M5 ITEM 2 DATE OF MATERIAL CHANGE June 9, 2009 ITEM 3 NEWS RELEASE The news release attached hereto as Exhibit “A” was issued by Biovail Corporation (“Biovail” or the “Company”) on June 9, 2009.The news release was distributed in Canada and the United States through Business Wire and was filed with the Toronto Stock Exchange and with each of the Canadian provincial securities regulatory authorities via the System for Electronic Document Analysis and Retrieval (“SEDAR”).The news release has been filed as part of the Company’s Form 6-K via the Electronic Data Gathering Analysis and Retrieval system (“EDGAR”) with the U.S. Securities and Exchange Commission (“SEC”) and the New York Stock Exchange.A copy of the news release was posted to the Company’s website at www.biovail.com. ITEM 4 SUMMARY OF MATERIAL CHANGE On June 9, 2009, the Company announced that it had entered into a new US$410 million revolving credit facility with a syndicate of banks, with an additional US$140 million conditionally available by way of an accordion feature.The new credit facility has a three-year term and replaces the Company’s existing US$250 million credit facility. ITEM 5 FULL DESCRIPTION OF MATERIAL CHANGE On June 9, 2009, the Company entered into a credit agreement with a syndicate of banks for a new US$410 million revolving credit facility, with an additional US$140 million conditionally available by way of an accordion feature. The new credit facility has a three-year term and replaces the Company’s existing US$250 million credit facility. The new credit facility is secured by substantially all of the Company’s assets, and is subject to certain customary financial covenants. A copy of the credit agreement is available on SEDAR. ITEM 6 RELIANCE ON SUBSECTION 7.1(2) OF NATIONALINSTRUMENT 51-102 N/A ITEM 7 OMITTED INFORMATION N/A ITEM 8 EXECUTIVE OFFICER For further information, contact Nelson F. Isabel at 905-286-3250. ITEM 9 DATE OF REPORT June 19, 2009. EXHIBIT “A” NEWS RELEASE
